 DON BRENTNERDon Brentner Trucking Co., Inc., and Jon's leasingCo., Inc. and Donald W. Damico. Case 38 CA\2725August 14. 1978SUPPLEMENTAL DECISION AND ORI)ERBY CHAIRM.AN FANNING, 4Ni) I\IRMBI RS Jl KI\SAND P NI.I IOOn September 27, 1977, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding directing Respondent tomake whole Donald W. Damico and Jerry Morganfor their losses resulting from Respondent's unfairlabor practices. On March 3. 1978. the Officer-in-Charge for Subregion 38 issued a backpa!specifica-tion and notice of hearing, alleging the amounts ofbackpay due the discriminatees. Respondent failedto file an answer to the specification.Thereafter, on March 29. 1978. the General ('oun-sel, by counsel, filed with the Board in Washington,D.C., a Motion for Summary Judgment with exhibitsattached thereto. On April 20, 1978, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause whv the GeneralCounsel's motion should not he granted. Respondentfailed to file a response to the Notice TIo ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinent partas follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification. if any. filean answer thereto ....(C) ...If the respondent fails to file anv an-swer to the specification within the time pre-scribed by this section, the Board may. eitherwith or without taking evidence in support ofthe allegations of the specification and withoutnotice to the respondent, find the specificationTRUCKING CO.to be true and enter such order as may be appro-priate.The backpai specification, issued and served onRespondent on March 3, 1978. specifically states thatRespondent shall. within 15 days of the specification.file w ith the Officer-in-Charge for Subregion 38 ananswer to the specification and that. if the answerfails to den\ the allegations of the specification in themanner required under the Board's Rules and Regu-lations and the failure to do so is not adequately ex-plained,. such allegations shall be deemed to be ad-mitted to be true and Respondent shall be precludedfrom introducing anr evidence controverting them.According to the Motion for Summar, Judgment.Respondent failed to file an answer to the specifica-tion, which was due 15 days from March 3, 1978, andas of M\arch 29. 1978. the date of the Motion forSummary Judgment. Respondent had filed no an-swer with the Officer-in-Charge and had not indi-cated that it would file an answer. Respondent alsofailed to file a response to the Notice To ShowCause. The allegations of the Motion for Summar)Judgment therefore stand uncontroverted. Since Re-spondent has failed to file an answer to the specifica-tion and has offered no explanation for its failure todo so. in accordance with Section 102.54 of theBoard's Rules and Regulations. the allegations of thespecification are deemed to be admitted to be trueand so found b\ the Board without taking evidencein support of the said allegations.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due the discriminatees, Donald W.Daminico and Jerrx Morgan, is as stated in the compu-tations of the specification, and orders the paymentthereof by Respondent to each discriminatee.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,[)Don Brentner Trucking Co.. Inc., and Jon's LeasingCo., Inc., Rockford, Illinois, its officers, agents, suc-cessors. and assigns, shall make whole Donald W.Damico and Jerry Morgan by payment to them ofthe amounts set forth adjacent to their names below,plus accrued interest in the manner specified in theBoard's Decision. 232 NI.RB 428, until payment ofall backpay due, less tax withholding required byFederal and state laws:Donald W. DamicoJerry Morgan1232 NLRB 428.$29,725.53$26,675.28237 NLRB No. 66